Citation Nr: 9926323	
Decision Date: 09/15/99    Archive Date: 09/28/99

DOCKET NO.  94-04 991	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for arthritis.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant had active service in the Army as an enlisted 
man from December 1942 to April 1945, when he became an 
officer and continued to serve until June 1946.  He also 
served from May 1951 to November 1952.  Subsequently he then 
apparently was a member of the Army Reserves until he retired 
from the Army in September 1972.  

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal of rating decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida which denied service connection for 
bilateral hearing loss and arthritis.  The Board remanded the 
case to the RO in April 1997, for additional development; the 
RO has now returned the case to the Board for appellate 
review.

The issue of entitlement to service connection for arthritis 
will be addressed in the REMAND section which follows the 
ORDER section below.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal on the issue considered 
herein has been obtained by the RO.

2.  Affording the appellant the benefit of the doubt, it is 
more likely than not that his bilateral defective hearing is 
related to in-service noise exposure.


CONCLUSION OF LAW

With resolution of reasonable doubt, the appellant's 
bilateral defective hearing was incurred during wartime 
service.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 1991); 
38 C.F.R. §§ 3.102, 3.303, 3.304, 3.385 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board has determined that the appellant's 
service connection claim for bilateral hearing loss is well-
grounded.  The Board has also determined that all relevant 
evidence necessary for an equitable disposition of this issue 
has been obtained.  The appellant has not indicated that 
additional, relevant evidence on this issue is available and 
has not been obtained.  The facts relevant to this issue on 
appeal have been properly developed and therefore, there is 
no further duty to assist in developing the claim as 
contemplated by 38 U.S.C.A. § 5107(a).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.304.  To 
establish service connection for a disability, symptoms 
during service, or within a reasonable time thereafter, must 
be identifiable as manifestations of a chronic disease or 
permanent effects of an injury.  Further, a present 
disability must exist and it must be shown that the present 
disability is the same disease or injury, or the result of 
disease or injury incurred in or made worse by the 
appellant's military service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); 38 C.F.R. § 3.303(a).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease occurred in service.  
38 C.F.R. § 3.303(d).

The determination of whether a veteran has a hearing loss for 
which service connection may potentially be granted is 
governed by 38 C.F.R. § 3.385, which states that hearing loss 
will be considered to be a disability (for VA purposes) when 
the threshold level in any of the frequencies 500, 1000, 
2000, 3000 and 4000 Hertz is 40 decibels or greater; or the 
thresholds for at least three of these frequencies are 26 
decibels or greater; or speech recognition scores are less 
than 94 percent.  38 C.F.R. § 3.385.  "[W]hen audiometric 
test results at a veteran's separation from service do not 
meet the regulatory requirements for establishing a 
'disability' at that time, he or she may nevertheless 
establish service connection for a current hearing disability 
by submitting evidence that the current disability is 
causally related to service."  Hensley v. Brown, 5 Vet. App. 
155, 160 (1993).  The United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter Court) explained 
that the threshold for normal hearing is from 0 to 20 
decibels and that higher threshold levels indicate some 
degree of hearing loss.  Hensley, at 157.  The Court further 
opined that 38 C.F.R. § 3.385 operates only to establish when 
a hearing loss can be service connected.  Hensley at 159.  It 
was also found that, regardless of when the criteria of 
38 C.F.R. § 3.385 are met, a determination must be made as to 
whether the hearing loss was incurred in or aggravated by 
service.

Review of the appellant's service medical records reveals 
that the appellant underwent a medical examination in 
September 1942 which demonstrated that his ears were normal 
and that he could hear a low conversational voice at 20 feet 
bilaterally.  A promotional examination conducted in April 
1950 revealed normal ears and a hearing capacity of 15 feet 
for whispered and spoken voice, bilaterally.  A medical 
examination conducted in April 1951 revealed normal ears and 
a hearing capacity for whispered and spoken voice of 15 feet 
bilaterally.  The appellant's 1952 separation examination 
revealed normal ears and whispered voice hearing capacity of 
15 feet bilaterally.  A promotional examination conducted in 
March 1954 revealed normal ears and a hearing capacity for 
whispered and spoken voice of 15 feet bilaterally.

In August 1961, the appellant underwent audiologic testing 
and the puretone threshold results, converted to ISO units 
from ASA units, in decibels, were as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
40
20
15
35
30
LEFT
35
15
25
10
20

The appellant apparently underwent a number of audiologic 
tests between 1983 and 1988; these were conducted at Walter 
Reed Hospital and a private hospital.  The appellant has 
apparently been prescribed the use of hearing aids since 
1983, as reflected by a May 1988 report from Walter Reed.  
The most recent audiologic testing was conducted at a VA 
facility in November 1997, and the puretone threshold 
results, in decibels, were as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
55
75
85
LEFT
20
20
65
70
80

Speech recognition ability testing yielded results of 84% for 
the right ear and 82% for the left ear.  The diagnosis 
rendered by the audiologist was bilateral sensorineural 
hearing loss that was consistent with the effects of noise 
exposure.  

The audiologist stated that it should be noted that the 
appellant's thresholds dated in 1984 fell significantly 
outside age-related norms and that this fact supports the 
conclusion that aging alone was not the only factor in this 
hearing loss.  The audiologist also stated that, furthermore, 
in the absence of any reported non-military noise exposure, 
either before or after service, it was a likely probability 
that the noise exposure incurred during military service 
contributed to the appellant's current hearing loss.  This 
audiometric evidence is not contradicted by any other 
competent medical evidence in the claims file, the April 1999 
Supplemental Statement of the Case (SSOC) notwithstanding.  
There is no indication that the RO employee who prepared the 
SSOC is a medical professional and her/his opinion as to the 
applicability of a medical text to the etiology of the 
hearing loss suffered by the appellant does not constitute 
competent medical authority.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).

Both ears therefore meet the standard found in 38 C.F.R. 
§ 3.385 for a current hearing loss disability for VA 
purposes.  The above facts and the doctrine of reasonable 
doubt, coupled with the demonstration of a hearing disability 
in both ears in November 1997, provide a proper basis for 
granting service connection for bilateral hearing loss.


ORDER

Service connection for bilateral loss is granted.


REMAND

The Board remand of April 1997 directed the RO to have the 
appellant examined and a medical opinion rendered on the 
etiology of his arthritis.  Pursuant to the remand, the 
appellant was examined in November 1997, and diagnosed with 
extensive degenerative arthritis in multiple joints.  The 
examiner also reviewed the claims file and opined that it was 
reasonable to expect that the appellant developed poly-
arthritis secondary to his acute illness in 1951.  The 
examiner stated in a February 1999 addendum that the 
appellant's subsequent development of poly-arthritis after 
the 1952 hospitalization appears to be reasonably associated 
with the febrile illness of 1952.  A medical treatise was 
cited in support of this opinion.

The RO then forwarded the claims file to another VA physician 
for an opinion.  This VA doctor opined that the appellant's 
arthritis was not rheumatoid in origin since the laboratory 
findings and the radiographic findings did not show 
rheumatoid arthritis.  He further opined that the appellant's 
arthritis is degenerative arthritis that is age-related and 
that said arthritis was not related to the October 1952 
symptoms of malaise, tiredness and headache.

In essence, the Board has been supplied with two medical 
opinions, one on each side of the question.  Therefore, the 
Board plans, ultimately to seek a third medical opinion.  In 
order for such an opinion to be rendered, the medical expert 
will need to review various x-rays.  Accordingly, the case is 
REMANDED to the RO for the following:

1.  The RO should obtain from the VAMC in 
Riviera Beach, Florida the March 3, 1994 
x-ray film of the appellant's hands, 
thoracic spine and feet.  These films are 
to be associated with the claims file.

2.  The RO should obtain from the VAMC in 
West Palm Beach, Florida the November 20, 
1997 x-ray film of the appellant's hands, 
cervical spine, chest, lumbar spine, 
hips, knees and ankles.  Theses films are 
to be associated with the claims file.

3.  The RO should return the claims file, 
including all of the above-cited 
radiographic films, to the Board. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals






